DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1, 4-16, & 18-22 are allowable.
The following is an examiner’s statement of reasons for allowance:
With regards to claim 1
The prior art does not disclose or suggest the claimed “light source and the light receiver are bistatic such that a measurement zone is formed away from the air data sensor; a plate body; and one or more lenses mounted to the plate body and disposed in optical communication with each the light source and the light receiver” in combination with the remaining claimed elements as set forth in claim 1.
With regards to claims 4-12 are allowable based upon their dependency thereof claim 1.
With regards to claim 13
The prior art does not disclose or suggest the claimed “bistatic sensing arrangement includes measuring at a measurement zone between about 6 inches to about 12 inches away from the ultrasonic air data system” in combination with the remaining claimed elements as set forth in claim 13.
With regards to claims 14-20 are allowable based upon their dependency thereof claim 13.

With regards to claim 21
The prior art does not disclose or suggest the claimed “an air data module operatively connected to the light receiver, the light source, and the acoustic transducers and configured to receive light data from the light receiver and acoustic data from the plurality of acoustic transducers, wherein the air data module is configured to determine one or more correction inputs to one or more acoustic data measurements” in combination with the remaining claimed elements as set forth in claim 21.
With regards to claim 22
The prior art does not disclose or suggest the claimed “an air data module operatively connected to the light receiver, the light source, and the acoustic transducers and configured to receive light data from the light receiver and acoustic data from the plurality of acoustic transducers, wherein the air data module is configured to determine a forward airspeed and angle of attack (AOA) using signals from the acoustic transducers, and to determine an orthogonal airspeed to measure angle of sideslip (AOS) using signals from the light receiver” in combination with the remaining claimed elements as set forth in claim 22.
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tchoryk, Jr. et al. PG. Pub.: US 2013/0314694 A1 discloses One of first and second beams of corresponding first and second light are projected into an atmosphere and at least one physical property of the atmosphere is detected from the interference pattern generated from the resulting scattered light. The first and second beams are selected responsive to either a detected signal-to-noise ratio (SNR) or a detected aerosol-to-molecular ratio (AMR). The wavelength of the first light provides for either molecular or aerosol scattering, whereas the wavelength of the second light provides for primarily only aerosol scattering. In accordance with a second aspect, scattered light from one or more beams of substantially monochromatic light projected into the atmosphere and received from a plurality of interaction regions or measurement volumes provides for determining wind power (P*) within a region of the atmosphere, however is silent on light source and the light receiver are bistatic such that a measurement zone is formed away from the air data sensor; a plate body; and one or more lenses mounted to the plate body and disposed in optical communication with each the light source and the light receiver or bistatic sensing arrangement includes measuring at a measurement zone between about 6 inches to about 12 inches away from the ultrasonic air data system or an air data module operatively connected to the light receiver, the light source, and the acoustic transducers and configured to receive light data from the light receiver and acoustic data from the plurality of acoustic transducers, wherein the air data module is configured to determine one or more correction inputs to one or more acoustic data measurements or an air data module operatively connected to the light receiver, the light source, and the acoustic transducers and configured to receive light data from the light receiver and acoustic data from the plurality of acoustic transducers, wherein the air data module is configured to determine a forward airspeed and angle of attack (AOA) using signals from the acoustic transducers, and to determine an orthogonal airspeed to measure angle of sideslip (AOS) using signals from the light receiver.
Roggendorf et al. US PATENT No.: US 10, 908,277 B1 discloses separation distances between a platform and an air or weather anomaly such as a wake vortex are obtained. Airspeeds of the air or weather anomalies are detected. Maximum airspeeds determined from different detection paths may result one or more airspeed differentials. The one or more airspeed differentials may be used to determine a calculated separation distance. A position of the platform may be maintained or maneuvered relative to the air or weather anomaly based on the calculated separation distance. Control commands may be output to a vehicle control system to perform, direct, or display a navigational solution including maneuvering relative to the air or weather anomaly, where the vehicle control system may include a graphics controller, a flight control system, a flight management system, or an autopilot, however is silent on light source and the light receiver are bistatic such that a measurement zone is formed away from the air data sensor; a plate body; and one or more lenses mounted to the plate body and disposed in optical communication with each the light source and the light receiver or bistatic sensing arrangement includes measuring at a measurement zone between about 6 inches to about 12 inches away from the ultrasonic air data system or an air data module operatively connected to the light receiver, the light source, and the acoustic transducers and configured to receive light data from the light receiver and acoustic data from the plurality of acoustic transducers, wherein the air data module is configured to determine one or more correction inputs to one or more acoustic data measurements or an air data module operatively connected to the light receiver, the light source, and the acoustic transducers and configured to receive light data from the light receiver and acoustic data from the plurality of acoustic transducers, wherein the air data module is configured to determine a forward airspeed and angle of attack (AOA) using signals from the acoustic transducers, and to determine an orthogonal airspeed to measure angle of sideslip (AOS) using signals from the light receiver.
Dakin et al. PG. Pub. No.: US 2013/0162974 A1 discloses systems and methods for laser based measurement of air parameters for use, e.g., on aircraft are disclosed. An example system includes a coherent source of radiation, a modulator, a transceiver, an optical mixer, and a measuring system. The coherent source produces a coherent radiation beam, and the modulator is configured to modulate the coherent radiation beam. The transceiver is configured to transmit the modulated radiation beam to, and receive a scattered radiation signal from a target region. The optical mixer is configured to determine a difference between the scattered radiation signal and the reference radiation beam. The measuring system is configured to determine at least one of velocity, air density, pressure, temperature, barometric altitude, angle of attack, angle of side slip, icing and turbulence based on the difference between the scattered radiation signal and the reference radiation beam, however is silent on light source and the light receiver are bistatic such that a measurement zone is formed away from the air data sensor; a plate body; and one or more lenses mounted to the plate body and disposed in optical communication with each the light source and the light receiver or bistatic sensing arrangement includes measuring at a measurement zone between about 6 inches to about 12 inches away from the ultrasonic air data system or an air data module operatively connected to the light receiver, the light source, and the acoustic transducers and configured to receive light data from the light receiver and acoustic data from the plurality of acoustic transducers, wherein the air data module is configured to determine one or more correction inputs to one or more acoustic data measurements or an air data module operatively connected to the light receiver, the light source, and the acoustic transducers and configured to receive light data from the light receiver and acoustic data from the plurality of acoustic transducers, wherein the air data module is configured to determine a forward airspeed and angle of attack (AOA) using signals from the acoustic transducers, and to determine an orthogonal airspeed to measure angle of sideslip (AOS) using signals from the light receiver.
Drutowski et al. PG. Pub. No.: US 2005/0131591 A1 discloses a system for determining physical characteristics of an incident flow stream over a surface of a vehicle includes a plurality of acoustic sensors mounted to the surface and configured to sense pressure fluctuations caused by the incident flow stream. The plurality of acoustic sensors provide output signals indicative of the sensed pressure fluctuations. Processing circuitry coupled to the plurality of acoustic sensors, measures flow velocity in a first direction as a function of the output signals of at least two of the plurality of acoustic sensors, and measures flow velocity in a second direction as a function of the output signals of at least two of the plurality of acoustic sensors. The processing circuitry is configured to calculate an angular direction of flow as a function of the first and second measured flow velocities, however is silent on light source and the light receiver are bistatic such that a measurement zone is formed away from the air data sensor; a plate body; and one or more lenses mounted to the plate body and disposed in optical communication with each the light source and the light receiver or bistatic sensing arrangement includes measuring at a measurement zone between about 6 inches to about 12 inches away from the ultrasonic air data system or an air data module operatively connected to the light receiver, the light source, and the acoustic transducers and configured to receive light data from the light receiver and acoustic data from the plurality of acoustic transducers, wherein the air data module is configured to determine one or more correction inputs to one or more acoustic data measurements or an air data module operatively connected to the light receiver, the light source, and the acoustic transducers and configured to receive light data from the light receiver and acoustic data from the plurality of acoustic transducers, wherein the air data module is configured to determine a forward airspeed and angle of attack (AOA) using signals from the acoustic transducers, and to determine an orthogonal airspeed to measure angle of sideslip (AOS) using signals from the light receiver.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS C GRAY whose telephone number is (571)270-3348. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Gray can be reached on 571-272-2119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCIS C GRAY/Primary Examiner, Art Unit 2852